                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                        No. 12-CR-30239-DRH-
                                       1

ANTWON D. JENKINS

                  Defendant.

                          MEMORANDUM and ORDER

HERNDON, Judge:

      Now before the Court is defendant’s motion for legal documents (Doc. 351).

Based on the following, the Court denies the motion.

      To obtain documents free of charge, a defendant must demonstrate: (1)

exhaustion of all means of access to files (i.e. through his trial and appellate

counsel), (2) financial inability to secure access to court files (i.e., including a

certified copy of the prisoner’s account for the previous 6-month period prior to

filing), and (3) that documents requested are necessary for the preparation of some

specific non-frivolous court action.       See United States ex rel. Davidson v.

Wilkinson, 618 F.2d 1215 (7th Cir. 1980); Rush v. United States, 559 F.2d 455,

459 (7th Cir. 1977). These minimal requirements do not impose any substantial

burden to indigent prisoners who desire records be sent to them at government

expense.


                                     Page 1 of 2
      Here, Jenkins’ motion is insufficient. First, he did not attach his prison trust

fund statement and has not demonstrated that he exhausted means of access to his

file. Further, case law indicates that defendant must first file a 28 U.S.C. § 2255

petition in order to obtain documents. See United States v. Horvath, 157 F.3d 131,

132-33 (2nd Cir. 1998) (collecting cases).

      Accordingly, the Court DENIES defendant’s motion (Doc. 351).

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.12.05
                                                     15:16:40 -06'00'
                                              UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
